Case 5:19-cv-05787-JMG Document 79-1 Filed 03/19/21 Page 1 of 22




       Exhibit A
           Case 5:19-cv-05787-JMG Document 79-1 Filed 03/19/21 Page 2 of 22




                        IN THE UNITED STATES DISTRICT COURT
                     FOR THE EASTERN DISTRICT OF PENNSYLVANIA

    JAIMARIA BODOR,                                    CIVIL ACTION
    individually and on behalf of all others
    similarly situated,
                                  Plaintiff,           NO. 5:19-cv-05787 (JMG)
                    vs.

    MAXIMUS FEDERAL SERVICES, INC.,
                       Defendant.

                         PLAINTIFF’S REPLY IN SUPPORT OF
                   MOTION TO UNSEAL SUMMARY JUDGMENT RECORD

      I.      INTRODUCTION

           Because of the strong, longstanding presumption in favor of public access to court

documents, the Court is required to conduct a document-by-document review to determine the

propriety of sealing. Maximus knows this. Plaintiff advised Maximus of this requirement in her

Motion to Unseal, and then again during a meet and confer held before Maximus filed its

opposition.1 Yet Maximus chose to file a conclusory Opposition that fails to specifically identify

a single document that deserves sealing. Instead, Maximus categorizes the documents it seeks to

seal in broad strokes, necessarily precluding the Court from conducting the required document-

by-document inquiry. Plaintiff and the Court are left to speculate what documents Maximus

specifically seeks to withhold from the public record.2

           Maximus chose to identify vague categories of documents “[i]n lieu of identifying each

document in the Joint Appendix,” (Def.’s Br. at p. 4, n.3), because it cannot proffer an adequate




1
           (Ex. 1, Declaration of Lopez-Jacobs ¶ 7.)
2
        The two exceptions, perhaps, are the General Brown letter and DOE’s annual contract
reviews that Maximus seeks to withhold from the public record to avoid reputational injury, which
is insufficient. See infra § II.C.
         Case 5:19-cv-05787-JMG Document 79-1 Filed 03/19/21 Page 3 of 22




justification to seal any individual document in the set. As the party seeking a seal, Maximus had

the burden of showing the propriety of sealing each specific document it wanted to seal. Larry Pitt

& Assocs. v. Lundy L., LLP, 346 F. Supp. 3d 761, 767 (E.D. Pa. 2018) (“The party seeking to

overcome the presumption of access bears the burden of showing . . . with ‘specificity’ that the

portion of the record it seeks to keep from the public contains the type of information courts protect

and that its ‘disclosure will work a clearly defined and serious injury to it.”). Having chosen to

withhold identification of the documents it seeks to seal in its initial Motion to Seal (ECF 61), and

then again it its Opposition to Plaintiff’s Motion to Unseal (ECF 78), Maximus necessarily fails to

meet its burden. Additionally, the evidence Maximus relies upon to support sealing these

categories of documents falls far short of demonstrating that these documents must be concealed

from the public. Plaintiff’s Motion to Unseal the Summary Judgment Record and briefing should

be granted and public access to this class action case should be restored.

   II.      ARGUMENT

            A. Maximus’s choice to withhold identification of specific documents that must
               remain sealed is itself sufficient to lift the seal

         Maximus contends that Plaintiff has the burden of identifying documents that should be

unsealed. (Def.’s Br. at 6.) This is plainly incorrect.

         As the party seeking a seal, Maximus has the “heavy burden” of showing the propriety of

sealing each document it seeks to conceal from the public. Miller v. Indiana Hosp., 16 F.3d 549,

551 (3d Cir. 1994); Larry Pitt & Assocs., 346 F. Supp. 3d at 767. For documents to be sealed,

Maximus must show that disclosure of each such document “will work a clearly defined and

serious injury to the party seeking closure.” In re Avandia Mktg., Sales Practices & Prod. Liab.

Litig., 924 F.3d 662, 672 (3d Cir. 2019). In accordance with that well-established rule, the

Protective Order specifically advised Maximus that in moving to seal, it must “demonstrate[e] with

                                                  2
       Case 5:19-cv-05787-JMG Document 79-1 Filed 03/19/21 Page 4 of 22




particularity that each document or portion thereof that the party seeks to seal meets the legal

standard for sealing.” (ECF 39 ¶ 9.a.) Maximus’s initial motion undeniably violated the Protective

Order, and its Opposition to Plaintiff’s Motion to Unseal fails to remedy that violation.

       Instead of specifying any specific document worthy of sealing, Maximus chose to describe

four broad categories of documents and information for sealing. (Def.’s Br. at p. 4.) The categories

themselves are unclear and ambiguous. The first and second categories listed, which refer to

“DMCS System’s policies and procedures” and “[r]eference[s]” to Maximus’s “Internal Policies

and Procedures,” could refer to any number of documents. (Id.) Maximus has produced several

documents that might potentially constitute such policies and procedures—some designated as

confidential, and others not. Plaintiff and the Court are left to speculate what documents Maximus

believes are policies and procedures worthy of protection.

       The remaining categories are hopelessly overbroad, using the unbounded terminology of

any reference, communication, or information “relating to” certain subject matters. (Id.) Again,

Plaintiff and the Court can only speculate what this would encompass. Maximus apparently

expects the Court to undertake the onerous task of sifting through the 1,000-plus pages of the Joint

Appendix and the summary judgment briefing to identify the applicable documents, references,

and information—a task Maximus has now chosen not to do at least twice (once in filing its

perfunctory Motion to Seal (ECF 61) and again in filing its Opposition to Plaintiff’s Motion to

Unseal (ECF 78)).

       As Plaintiff noted in her Motion to Unseal, the sealing analysis requires a document-by-

document review. The Third Circuit has held that the failure to undertake such a review is error.

In re Avandia, 924 F.3d at 677 (district court “erred by not conducting a document-by-

document review, instead analyzing sixty-five disputed documents in a single paragraph contained



                                                 3
        Case 5:19-cv-05787-JMG Document 79-1 Filed 03/19/21 Page 5 of 22




in a footnote”). And it is well accepted that neither the Court nor the opposing party is required to

do the work of rooting through the record when the party seeking the seal itself declined to do so.

See, e.g., Doeblers’ Pennsylvania Hybrids, Inc. v. Doebler, 442 F.3d 812, 820 (3d Cir. 2006)

(“Judges are not like pigs, hunting for truffles buried in’ the record”). Thus, Maximus’s decision

to refrain from identifying documents it seeks to seal necessarily prevents the Court from engaging

in the required analysis.3

       In sum, by failing to identify the documents to be sealed, despite numerous opportunities

to do so, Maximus has failed to carry its heavy burden to overcome the strong presumption in

favor of public access. The summary judgment record should be unsealed.4

           B. Maximus’s blanket confidentiality designations have no bearing on whether
              the summary judgment record can be concealed from the public

       During discovery, Maximus made blanket confidentiality designations to hundreds of

pages of documents, as reflected by the Joint Appendix. Maximus implies that Plaintiff’s decision

to withhold contemporaneous objections is somehow relevant to the sealing analysis. (Def.’s Br.

at p. 3, n.2, & p. 6.) This argument squarely conflicts with the plain language of the Protective

Order and the law.




3
       Maximus also implies that the Court may render what would essentially be an advisory
opinion on the propriety of sealing these unidentified documents, after which the parties would
“meet and confer” regarding the propriety of redactions. (Def.’s Br. at p. 4, n.3.) Maximus cites
no case law for this unorthodox procedure. In any event, this Court is without power to issue an
advisory opinion on a hypothetical set of facts. See, e.g., Const. Party of, Penn. v. Cortes, 712 F.
Supp. 2d 387, 397–98 (E.D. Pa. 2010) (rejecting invitation to render advisory opinion, which
“would be based on a hypothetical set of facts, without sufficient information to support findings”).
4
        As Plaintiff noted in her Motion to Unseal, Plaintiff’s tax return (JA-00436 – JA-00535) is
the only document entitled to sealing because of the sensitive personal information it contains.
(Pl.’s Motion to Unseal at pp. 5-6.)
                                                 4
        Case 5:19-cv-05787-JMG Document 79-1 Filed 03/19/21 Page 6 of 22




        As a preliminary matter, courts agree that a party’s unilateral confidentiality designation

does not impact the Court’s inquiry into whether records may be sealed. See Larry Pitt & Assocs.,

346 F. Supp. 3d at 768 (“mere reliance on the Stipulated Confidentiality Agreement and Protective

Order . . . is not sufficient”); Reilly v. Vivint Solar, No. 16-09446, 2021 WL 248872, at *5 (D.N.J.

Jan. 26, 2021) (“just because a document is marked confidential and subject to a protective order,

does not automatically mean a document can be sealed”); Brooks v. Wal-Mart Stores, Inc., No. 18-

1428, 2020 WL 1969937, at *7 (D.N.J. Apr. 24, 2020) (“to the extent [the movant’s] motion

suggests the existence of a confidentiality order mandates sealing, that motion fails”).

        In any event, Maximus’s account of the Protective Order is misleading and inaccurate. To

facilitate the exchange of discovery, and at the insistence of Maximus, Plaintiff agreed to the

Protective Order (ECF 39). Contrary to Maximus’s representation to the Court, however, Plaintiff

did not—and still does not—believe that any discovery materials “would result in damage to

Maximus Federal’s business or contractual relationship if disclosed.” (Def.’s Br. at 2.)

        Moreover, the Protective Order, in accordance with the case law, does not permit one side

to unilaterally seal the record. Instead, it appropriately recognizes that marking of a document as

confidential is merely a one-sided, subjective judgment call by the party producing the documents.

The Protective Order allowed the parties to mark documents as confidential in good faith, (ECF

39 ¶ 4.1); however, it makes clear that “neither this Order nor any confidentiality designation

pursuant to it constitutes a ruling by this Court that any specific information is, in fact,

confidential,” (id. ¶ 1).

        Although the Protective Order provides a mechanism for challenging improper

confidentiality designations, a party “does not waive its right to challenge a confidentiality

designation by electing not to mount a challenge promptly after the original designation is



                                                 5
        Case 5:19-cv-05787-JMG Document 79-1 Filed 03/19/21 Page 7 of 22




disclosed.” (Id. ¶ 5.1.) Instead, the Protective Order affords the parties the choice to challenge a

designation at their discretion. (Id. ¶ 5.2 (“A Party may challenge the designation of a document

or other material as Confidential as follows . . . .” (emphasis added)).) Further, the Protective

Order provides, “Neither this Order, nor any confidentiality designation under it, is a sufficient

basis for sealing court records.” (Id. ¶ 9.) Maximus’s subjective and unilateral confidentiality

designations are simply irrelevant to the sealing inquiry.

           C. Maximus’s conclusory evidence fails to establish the propriety of continued
              sealing of the summary judgment record

       Maximus’s claimed justifications lack merit and are not supported by the record in this

case. First, Maximus contends—without citation to any evidence—that the DMCS policies and

procedures refer to information owned by FSA that is “undoubtedly proprietary in nature” (Def.’s

Br. at 7). But “[d]ocuments do not contain trade secrets merely because a party has deemed them

to be confidential.” Larry Pitt & Assocs., 346 F. Supp. 3d at 768. It was incumbent on Maximus

to produce evidence showing that the policies were proprietary and would cause a clearly defined

injury if disclosed. The ipse dixit of counsel is not evidence. Valido-Shade v. Wyeth LLC, No. 12-

20003, 2014 WL 4794967, at *2 (E.D. Pa. Sept. 26, 2014) (“It is a well-settled principle that the

court does not consider an attorney’s factual assertions in a brief to be a part of the record unless

these facts are stipulated to or are a matter of public record.”).

       Further, it is not at all clear why dated debt collection policies and procedures, which

presumably speak to how business operations worked in 2018/2019, would warrant protection

from disclosure in 2021. Courts recognize that “[t]he purported need for protection is substantially

diminished where the passage of time has made such documents stale.” Larry Pitt & Assocs., 346

F. Supp. 3d at 767 (citing cases); accord Peters v. Univ. of Pittsburgh, No. 18-732, 2019 WL

109402, at *4 n.5 (W.D. Pa. Jan. 4, 2019) (unsealing records, citing cases).

                                                   6
          Case 5:19-cv-05787-JMG Document 79-1 Filed 03/19/21 Page 8 of 22




          Indeed, it appears that the Department of Education has publicly disclosed much about its

inner workings on the subject matter of this case. Maximus states that it “is currently engaged in

a [sic] submitting a bid for the Department of Education Interim Servicing Solution.” (ECF 78-1,

Lindbloom Declaration ¶ 4.)5 In connection with the “Interim Servicing Solution” contract

opportunity, the Department of Education has publicly disclosed no less than 248 files detailing

its policies and procedures as it relates to DMCS, BD requests, and other related matters. (Ex. 1,

Lopez-Jacobs Declaration ¶ 4.) For example, a document entitled “01 - Business Operations

Servicing Requirements” details several obligations of the servicer in processing BD requests,

including the propriety of stopping collections in connection with a BD request:

    23018.020 The servicer shall accept and apply requests to remove any forbearance or stopped
              collections from a borrower’s loan(s).

(Id. ¶ 5.) Several documents appearing to detail specific DMCS protocols were also disclosed.

(Id. ¶ 6.) In the accompanying Declaration, Plaintiff provides copies of these voluminous set of

documents by Dropbox links. (Id. ¶¶ 4-6.) The Department of Education’s publication of these

materials further dispels the notion that any information in the summary judgment record is

confidential.

          Second, Maximus contends certain information disclosed might be “used by its

competitors.” (Def.’s Br. at 7.) But the examples Maximus provides show that Maximus’s real

concern is not any proprietary property interest, but its reputation. Maximus references:

              •   “assessments and communications from the DOE relating to Maximus Federal’s

                  performance under the terms of the Contract”;

              •   “DOE’s annual contract review”;


5
       This statement is misleading, as the bidding period has closed. (Ex. 1, Lopez-Jacobs
Declaration ¶ 3, referring to Ex. A thereto.)
                                                  7
        Case 5:19-cv-05787-JMG Document 79-1 Filed 03/19/21 Page 9 of 22




           •   “the October 9, 2019 letter from General Brown”

(Def.’s Br. at 7.) Maximus’s interest in protecting its reputation does not warrant sealing. Our

Court of Appeals has “repeatedly said that concern about a company’s public image,

embarrassment, or reputational injury, without more, is insufficient to rebut the presumption of

public access.” In re Avandia, 924 F.3d at 676. Other Courts of Appeal are in accord, including

the Fourth Circuit, which acknowledged that the right of access does not yield to a business’s

reputational interests:

               A corporation very well may desire that the allegations lodged against it in
               the course of litigation be kept from public view to protect its corporate
               image, but the First Amendment right of access does not yield to such an
               interest. . . . [W]hether in the context of products liability claims, securities
               litigation, employment matters, or consumer fraud cases, the public and
               press enjoy a presumptive right of access to civil proceedings and
               documents filed therein, notwithstanding the negative publicity those
               documents may shower upon a company.

Doe v. Pub. Citizen, 749 F.3d 246, 269 (4th Cir. 2014) (internal citations omitted).

       Maximus’s witness, Ms. Lindbloom, provides only generalized and conclusory assertions

of harm. She states—without identifying any one document specifically—that “Maximus Federal

could suffer a clearly defined, substantial, and specific harm,” including “damage to business

relationships” and “commercial standing,” (ECF 78-1, Lindbloom Declaration ¶ 10 (emphasis

added)). First, this speculative assertion of potential harm does not suffice. See In re Avandia, 924

F.3d at 679 (“These blanket assertions of harm that ‘could’ come to fruition fall short of the clearly

defined and serious injury that GSK must articulate to obtain sealing under any standard.”).

Second, allegations of harm to “business relationships” and “commercial standing” are merely

ways of restating reputational harm, which is insufficient to rebut the presumption. See id. at 676.

       The cases Maximus relies upon are inapposite. For instance, in Goldenberg, the Court

found it significant that “the parties have previously agreed that these specific documents are

                                                  8
       Case 5:19-cv-05787-JMG Document 79-1 Filed 03/19/21 Page 10 of 22




confidential and if released to the public would cause FSC/SunAmerica Defendants serious

injury.” Goldenberg v. Indel, Inc., No. 09-5202, 2012 WL 15909, at *2 (D.N.J. Jan. 3, 2012). No

such agreement exists here.

       In Zenith, the court considered whether a protective order precluding the public disclosure

of certain documents was “a constitutionally valid protective order,” Zenith Radio Corp. v.

Matsushita Elec. Indus. Co., 529 F. Supp. 866, 914 (E.D. Pa. 1981). The constitutionality of the

Court’s Protective Order is not at issue here.

       In Publicker, our Court of Appeals noted in passing that disclosure might work a clearly

defined and serious injury in the case of a trade secret, but only “where there is a sufficient threat

of irreparable harm.” Publicker Indus., Inc. v. Cohen, 733 F.2d 1059, 1071 (3d Cir. 1984). Here,

Maximus has neither alleged nor proved irreparable harm.

                                              *       *       *

       Maximus’s unsupported request to effectively seal the entire Summary Judgment record in

this class action, which affects thousands of consumers, cannot overcome the longstanding and

respected principles in favor of public access. As the Fifth Circuit recently explained, the interests

served by public disclosure are threefold:

               (1) the public has a right to monitor the exercise of judicial authority; (2)
               judges are “the primary representative[s] of the public interest in the judicial
               process”; and (3) the judiciary’s institutional legitimacy depends on public
               trust. Public trust cannot coexist with a system wherein “important judicial
               decisions are made behind closed doors” and, worse, private litigants do the
               closing.

Binh Hoa Le v. Exeter Fin. Corp., No. 20-10377, 2021 WL 838266, at *6 (5th Cir. Mar. 5, 2021)

(footnotes omitted). “The secrecy of judicial records . . . must be justified and weighed against the




                                                  9
       Case 5:19-cv-05787-JMG Document 79-1 Filed 03/19/21 Page 11 of 22




presumption of openness that can be rebutted only by compelling countervailing interests favoring

nondisclosure.” Id. at *8. Maximus has made no such showing here.6

    III.      CONCLUSION

           Maximus has consistently failed to meet its burden of showing that any particular document

in the summary judgment record would work a clearly defined and serious injury if disclosed.

Plaintiff’s Motion to Unseal should be granted.

Date: 3/19/2021                                 /s/ Jody T. López-Jacobs
                                                JODY T. LÓPEZ-JACOBS
                                                FLITTER MILZ, P.C.
                                                450 N. Narberth Avenue, Suite 101
                                                Narberth, PA 19072
                                                (P) (610) 668-0011
                                                jlopez-jacobs@consumerslaw.com

                                                Stuart T. Rossman
                                                Persis Yu
                                                NATIONAL CONSUMER LAW CENTER
                                                7 Winthrop Square, 4th Floor
                                                Boston, MA 02110
                                                (617) 542-8010 tel.
                                                srossman@nclc.org
                                                pyu@nclc.org

                                                Alice Buttrick
                                                JUSTICE CATALYST LAW, INC.
                                                81 Prospect Street
                                                Brooklyn, NY 11201
                                                (518) 732-6703 tel.
                                                abuttrick@justicecatalyst.org

                                                Counsel for Plaintiff and the Putative Class


6
        Maximus implies in footnote 1 that even if the Joint Appendix is unsealed, the documents
could still be omitted from the public docket without violating the right of access. But the public
has a right to view the unsealed evidence attendant to Defendant’s motion for summary judgment
and the Court’s opinion because scrutiny of such evidence “provide[s] the public with a more
complete understanding of the judicial system and a better perception of its fairness.” In re Avandia
Mktg., 924 F.3d at 677. Once the record is unsealed, the parties—with the Court’s guidance—can
work out any technological and/or administrative issues attendant to filing unsealed evidence,
whether through ECF or otherwise.
                                                   10
       Case 5:19-cv-05787-JMG Document 79-1 Filed 03/19/21 Page 12 of 22




                     IN THE UNITED STATES DISTRICT COURT
                  FOR THE EASTERN DISTRICT OF PENNSYLVANIA

 JAIMARIA BODOR,                                     CIVIL ACTION
 individually and on behalf of all others
 similarly situated,
                               Plaintiff,            NO. 5:19-cv-05787 (JMG)
                 vs.

 MAXIMUS FEDERAL SERVICES, INC.,
                    Defendant.


       I, Jody T. Lopez-Jacobs, do hereby certify that a copy of the foregoing was served upon

all counsel of record by CM/ECF electronic filing.


Date: 3/19/2021                             /s/ Jody T. López-Jacobs
                                            JODY T. LÓPEZ-JACOBS
                                            FLITTER MILZ, P.C.
                                            450 N. Narberth Avenue, Suite 101
                                            Narberth, PA 19072
                                            (P) (610) 668-0011
                                            (F) (610) 667-0552
                                            jlopez-jacobs@consumerslaw.com
                                            Counsel for Plaintiff and the Putative Class
Case 5:19-cv-05787-JMG Document 79-1 Filed 03/19/21 Page 13 of 22




         Exhibit 1
       Case 5:19-cv-05787-JMG Document 79-1 Filed 03/19/21 Page 14 of 22




                      IN THE UNITED STATES DISTRICT COURT
                   FOR THE EASTERN DISTRICT OF PENNSYLVANIA

JAIMARIA BODOR,                                     CIVIL ACTION
individually and on behalf of all others
similarly situated,
                              Plaintiff,            NO. 5:19-cv-05787 (JMG)
                vs.

MAXIMUS FEDERAL SERVICES, INC.,
                   Defendant.

           DECLARATION OF JODY T. LÓPEZ-JACOBS IN SUPPORT OF
         REPLY TO MOTION TO UNSEAL SUMMARY JUDGMENT RECORD

       1.       I represent Plaintiff Jaimaria Bodor and the putative class of student loan

borrowers in the above-captioned matter. This Declaration is submitted in connection with

Plaintiff’s Reply in Support of Motion to Unseal.

       2.       The Declaration of Niev Lindbloom, attached as Exhibit A to Defendant’s

Opposition (ECF 78), states at paragraph 4 that “Maximus Federal is currently engaged in a [sic]

submitting a bid for the Department of Education Interim Servicing Solution.”

       3.       On March 17, 2021, I searched for “Interim Servicing Solution” on the United

States government website beta.SAM.gov, which I understand to be a depository for, among

other things, active and inactive government contract opportunities and documents associated

therewith. A screenshot of the beta.SAM.gov webpage for “Interim Servicing Solution” is

attached as Exhibit A.      The Interim Servicing Solution contract opportunity is no longer

active—the bidding period has closed.

       4.       This particular contract opportunity had “attachments” that were accessible to the

public. I downloaded those attachments and saved the exact copies of them at the following

Dropbox link:
       Case 5:19-cv-05787-JMG Document 79-1 Filed 03/19/21 Page 15 of 22




https://www.dropbox.com/sh/6bk351hpg7wvrs6/AADDkSnQj4rzwAr3ql_ZJRHUa?dl=0. I did

not undertake to review each and every file therein, as there were a total of 248 files therein.

       5.      One of the documents is an excel spreadsheet entitled “01 - Business Operations

Servicing Requirements.” It appears to detail several obligations of the servicer in processing

BD requests, including the propriety of stopping collections in connection with a BD request, as

depicted below:

23018.000 The Servicer shall process Borrower Defense Discharges

            See Attachments:
            23018_Servicer Ineligible Instructions V7b
            23018_Adhoc Instructions V16
            23018_Approved Examples V6
            23018_Appr QuestionsResponse V10
            23018_Appr RequestResponse V3
            23018_Servicer Letter_01_BD Discharge Notice_Above 0_approved_021220
            23018_Servicer Letter_02_BD Discharge Notice_Equal to 0_approve_022120
            23018_Servicer
            Letter_04_BDApprovedNoLoans_ReceivedInterestCredit_approved_042020
23018.010 The servicer shall accept and apply requests to put a borrower's loans into forbearance or
          stopped collections.
23018.011       The request to apply a forbearance/stopped collections may be received via the CEMS
          platform or via email request from FSA.
23018.012       The servicer shall apply a non-capping Administrative forbearance to non-defaulted
          loans covering/ resolving any prior delinquency (to bring current) and remain on
          forbearance until FSA instructs the servicer to remove the forbearance (once the borrower
          defense application has been decided/resolved). If the borrower is currently in deferment
          (or in $0.00 IDR plan) the borrower shall remain in that deferment/ plan but if that
          deferment/ plan ends prior to FSA instructing the servicer to remove the forbearance, an
          administrative forbearance shall be applied after the deferment/ plan end so that borrower
          remains in forbearance until FSA instructs the servicer to remove the forbearance. The
          servicer shall also continue to notify the borrower of IDR plan renewals and other existing
          IDR notifications.
23018.013       The servicer shall apply the proper tags to borrower account for non-defaulted loans
          to stop all collection activity until FSA instructs the servicer to remove this stoppage.
23018.014       The servicer shall upload a copy of the documentation sent to the borrower related to
          this stoppage of collections/forbearance to CEMS platform. The servicer shall ensure a copy
          of any/all notices to the borrower related to the forbearance/stoppage of collection is
          uploaded (if any notices are sent).
23018.015       The servicer shall apply the forbearance/stoppage of collections within 5 business
          days.
       Case 5:19-cv-05787-JMG Document 79-1 Filed 03/19/21 Page 16 of 22




23018.020 The servicer shall accept and apply requests to remove any forbearance or stopped
          collections from a borrower's loan(s).
23018.021      The request to remove a forbearance/stopped collections may be received via the
          CEMS platform or via email request from FSA.
23018.022      The servicer shall upload a copy of the documentation sent to the borrower related to
          the ending of this stoppage of collections/forbearance to CEMS platform. The servicer shall
          ensure a copy of any/all notices to the borrower related to the end of the
          forbearance/stoppage of collection is uploaded (if any notices are sent).
23018.023      The servicer shall remove the forbearance/stoppage of collections within 5 business
          days.


       6.        I downloaded and saved the “01 - Business Operations Servicing Requirements”

and the documents referenced in the first row of the above chart at the following Dropbox link:

https://www.dropbox.com/sh/s5q9lk9ezywf259/AAChLg32nYtcoIBDg_8IPyBra?dl=0.                      These

referenced documents provide questions and answers regarding the DMCS specifically, (see

23018 Appr_QuestionsResponses_v10.docx, at row nos. 10-20); set forth instructions on the

propriety   of     removing    tags   so   as    to   allow    “TOP”     to   apply      (see   23018

AdHoc_Instructions_v16_wSoL.newNotice.docx, at pp. 8-9), and describe the circumstances in

which a borrower’s loan could be removed from “forbearance/stop collections due to a borrower

defense application” (see 23018 Servicers_Ineligible_Instructions_v7b.docx, at p. 1).

       7.        On March 11, 2021, the parties held a meet and confer on Plaintiff’s Motion to

Unseal. During that telephone conference, Plaintiff advised Defendant that the sealing inquiry

entails a document-by-document review, and that Plaintiff would consider the propriety of

unsealing documents (or portions thereof) that Maximus specifically identifies. Maximus did not

identify any specific document by bates number during the conference, and the parties were

unable to agree to the propriety of sealing any records beyond Plaintiff’s tax return.
      Case 5:19-cv-05787-JMG Document 79-1 Filed 03/19/21 Page 17 of 22




      I certify under penalty of perjury that the foregoing is true and correct.



Date: March 19, 2021                                 /s/ Jody T. López-Jacobs
                                                     JODY T. LÓPEZ-JACOBS
                                                     FLITTER MILZ, PC
                                                     450 N. Narberth Avenue, Suite 101
                                                     Narberth, PA 19072
                                                     T: (610) 668-0011
                                                     F: (610) 667-0552
                                                     E: jlopez-jacobs@consumerslaw.com

                                                     Counsel for Plaintiff and the Class
Case 5:19-cv-05787-JMG Document 79-1 Filed 03/19/21 Page 18 of 22




        Exhibit A
3/17/2021           Case 5:19-cv-05787-JMG Document  79-1 Filed
                                                 beta.SAM.gov        03/19/21 Page 19 of 22
                                                              | Search

        An o icial website of the United States government
        Here's how you know

    Authoritative site for Assistance Listings, Wage Determinations, and Contract Opportunities only



         New Design Coming to beta.SAM.gov!
         A new design is coming to beta.SAM.gov on 4/26/2021. Please see our downloadabl…


         More alerts 


                                                                                        Sign in




                                                                                                                              Follow




                                     Interim Servicing Solution
    Contract
                                                INACTIVE                                                          Contract Opportunity
    Opportunity

      General Information                  Notice ID
                                           91003120R0018
      Classification
                                           Related Notice
      Description

      Attachments/Links                    Department/Ind. Agency
                                           EDUCATION, DEPARTMENT OF
      Contact Information                  Sub-tier
                                           EDUCATION, DEPARTMENT OF
      History
                                           Oﬀice
                                           FSA ACQUISITIONS OFFICE
 What you think
matters!


       Provide Feedback              General Information
                                                                                View Changes

                                     Contract Opportunity Type: Solicitation (Updated)
                                     All Dates/Times are: (UTC-04:00) EASTERN STANDARD TIME, NEW YORK, USA
https://beta.sam.gov/opp/df2536732f0547f499e29b0c5f2f59ad/view?keywords="interim servicing solution"&sort=-relevance&index=&is_active=false&…   1/4
3/17/2021           Case 5:19-cv-05787-JMG Document  79-1 Filed
                                                 beta.SAM.gov        03/19/21 Page 20 of 22
                                                              | Search

                                     Updated Published Date: Oct 28, 2020 10:26 am EDT
                                     Original Published Date: Oct 28, 2020 10:20 am EDT
                                     Updated Date Oﬀers Due: Dec 09, 2020 02:00 pm EST
                                     Original Date Oﬀers Due: Dec 09, 2020 02:00 pm EST
                                     Inactive Policy: 15 days a er date o ers due
                                     Updated Inactive Date: Dec 24, 2020
                                     Original Inactive Date: Dec 24, 2020
                                     Initiative:
                                            None




                                     Classification
                                     Original Set Aside:
                                     Product Service Code: R710 - SUPPORT- MANAGEMENT: FINANCIAL
                                     NAICS Code: 522390 - Other Activities Related to Credit Intermediation
                                     Place of Performance:




                                     Description
                                     Department of Education, Federal Student Aid hereby releases Solictiation No.
                                     91003120R0018 for the Interim Servicing Solution.




                                     Attachments/Links                                          Download All Attachments/Links


                                          Attachments




                                                 Document                              File Size       Access Updated Date




https://beta.sam.gov/opp/df2536732f0547f499e29b0c5f2f59ad/view?keywords="interim servicing solution"&sort=-relevance&index=&is_active=false&…   2/4
3/17/2021           Case 5:19-cv-05787-JMG Document  79-1 Filed
                                                 beta.SAM.gov        03/19/21 Page 21 of 22
                                                              | Search


                                                 Document                              File Size       Access Updated Date

                                                                                       192 MB        Public Oct 28, 2020

                                                   91003120R0018 - Attachm

                                                   ents.zip 

                                                       91003120R0018.pdf               2 MB         Public Oct 28, 2020




                                     Contact Information
                                     Contracting Office Address
                                     830 1ST ST, NE
                                     WASHINGTON , DC 20002
                                     USA


                                     Primary Point of Contact
                                     FSA NextGen Acquisitions
                                      MPDSETeam@ed.gov
                                     Secondary Point of Contact




                                     History
                                     



https://beta.sam.gov/opp/df2536732f0547f499e29b0c5f2f59ad/view?keywords="interim servicing solution"&sort=-relevance&index=&is_active=false&…   3/4
3/17/2021           Case 5:19-cv-05787-JMG Document  79-1 Filed
                                                 beta.SAM.gov        03/19/21 Page 22 of 22
                                                              | Search


                                      Dec 24, 2020 11:55 pm EST
                                          Solicitation (Inactive)


                                      Oct 28, 2020 10:20 am EDT
                                          Solicitation (Original)
                                     




                                      About Us                             Partners                              Customer Service
                                      Explore Our Community                Acquisition.gov                      Learning Center
                                      
                                                                           USASpending.gov                      Contact Federal Service
                                      Release Notes                                                              Desk 
                                                                           Grants.gov 
                                                                                                                 Resources
                                                                           More Partners
                                                                                                                 Freedom of Information
                                                                                                                 Act 


This is a U.S. General Services Administration Federal Government computer system that is "FOR OFFICIAL USE
ONLY." This system is subject to monitoring. Individuals found performing unauthorized activities are subject to
disciplinary action including criminal prosecution.
                                                        ● Tuesday, Mar 16, 2021, 09:00 PM




https://beta.sam.gov/opp/df2536732f0547f499e29b0c5f2f59ad/view?keywords="interim servicing solution"&sort=-relevance&index=&is_active=false&…   4/4
